UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7952



VAN PRINCE WELCH,

                                            Petitioner - Appellant,

          versus


GENE JOHNSON,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-423)


Submitted:   April 29, 2005                  Decided:   May 16, 2005


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Van Prince Welch, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Van Prince Welch seeks to appeal the district court’s

order accepting a magistrate judge’s recommendation to dismiss

Welch’s     28 U.S.C. § 2254 (2000) petition as untimely filed.        An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Welch has not made the

requisite     showing.*   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately




     *
      We find that Welch has waived appellate review of his claim
that his petition should have been construed under 28 U.S.C. § 2241
(2000) by failing to lodge that specific objection to the
magistrate judge’s recommendation after receiving proper notice of
the consequences of the failure to object. See Wright v. Collins,
766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474
U.S. 140, 155 (1985).

                                 - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -